Citation Nr: 9909708	
Decision Date: 04/07/99    Archive Date: 04/16/99

DOCKET NO.  93-27 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey



INTRODUCTION

The veteran served on active duty from July 1943 to February 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1993 decision of the Department of 
Veterans Affairs (VA) regional office (RO) in New York, New 
York, that denied the veteran's application to reopen a claim 
of service connection for a psychiatric disability.  This 
matter was previously before the Board in June 1997 at which 
time the Board granted the veteran's application to reopen a 
claim of service connection for a psychiatric disability and 
remanded the issue of service connection to the RO for 
additional development.

In the Board's June 1997 remand, it was noted that the 
veteran had raised a claim of clear and unmistakable error in 
1993 with respect to a 1984 rating decision that denied 
service connection for a nervous disability.  Consequently, 
the Board advised the RO to take appropriate action.  It 
appears that the RO construed the veteran's 1993 claim of 
clear and unmistakable error as a notice of disagreement of 
the 1984 decision and, in turn, issued a statement of the 
case on the matter in July 1997.  This was followed by a 
substantive appeal in November 1997.  

As the RO's 1984 denial of service connection for a 
psychiatric disability was not timely appealed and is final, 
the veteran's claim of clear and unmistakable error many 
years later cannot be construed as an appeal of that original 
decision.  Rather, it is a separate claim that, if granted, 
would warrant revision of the 1984 decision so as to conform 
to the 'true' state of the facts or the law that existed at 
the time of the original adjudication.  Russell v. Principi, 
3 Vet. App. 310, 313 (1992).  As such, the veteran's separate 
claim of clear and unmistakable error must be properly 
adjudicated and the full regulatory procedural requirements 
for appellate review of such an adjudication must be 
followed.  This begins with a notice of disagreement and is 
completed by a substantive appeal after a statement of the 
case is furnished.  38 U.S.C.A. § 7205(a).  In view of the 
absence of a rating determination of a claim of clear and 
unmistakable error in the claims file or of a notice of 
disagreement with such a determination, this matter has not 
been properly developed for appellate review and is not 
properly before the Board at this time.  The RO is thus 
advised to take appropriate action in conformance with 
§ 7105(a).

In correspondence dated in November 1997 and March 1998, the 
veteran requested reimbursement of travel expenses based on 
travel in November 1997.  This matter is referred to the RO 
for appropriate action.


FINDING OF FACT

A chronic psychiatric disability was not present during 
active military service; depression and bipolar affective 
disorder was first diagnosed many years after service and was 
not caused by any incident of service.


CONCLUSION OF LAW

A psychiatric disability was not incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran's complete service medical records are not 
available for review.  Records from the Office of the Surgeon 
General for the Department of the Army show that the veteran 
was hospitalized on several occasions in 1944 and on two 
occasions in 1945 for "emotional instability (including 
inadequate personality, schizoid, cycloid, prepsychotic, 
etc.)" and " asocial and amoral trends (including 
criminalism, pathologic liar, nomadism, antisocialism, 
etc.)."  Both diagnoses were noted to have not been in the 
line of duty and to have existed prior to service.

Service records show that the veteran was under investigation 
by the War Department, Military Intelligence Division, for 
the period of January 1, 1944, to January 13, 1944.  These 
records also show that he had been found by a competent 
psychiatrist to be sane and mentally responsible for all that 
he said and did.  Also noted in these records is an excerpt 
by a confidential informant who said that the veteran had 
been under observation for a period of time in a medical 
hospital and that a great deal of time and effort had been 
spent by the doctors on the case.  He also said that the 
doctors had a great deal of difficulty diagnosing the case.

On file is the veteran's February 1946 separation examination 
report which shows that he had a normal psychiatric 
diagnosis.

A November 1982 VA treatment record shows that it was the 
veteran's first visit to the outpatient department and that 
he had been referred by  "ETA".  It also notes that the 
veteran made his first application for nerves to "ETA" in 
October 1982 due to worsening depression, an inability to 
sleep, social withdrawal and a 20 pound weight loss.  At the 
outpatient department the veteran reported that the pills he 
had been given really helped his sprits and that he was 
getting better.  It was noted that he had had past episodes 
of ups and downs but never sought treatment.  It was also 
noted that he was married and that his wife had been 
supportive for many years.  

Records from the VA outpatient department from 1982 to March 
1987 show that the veteran's depression had been helped by 
continuous medication.  It also shows that during this period 
he was involved in an interpersonal relationships conflict 
and complained of family and marital problems.  The records 
also show that the veteran had worked full-time as a 
machinist and as a factory supervisor before retiring in May 
1984.  These reocrds further show that he thereafter obtained 
part-time work as a machinist.

In April 1987 the veteran was referred by the VA outpatient 
department to a VA mental health clinic for individual 
therapy.  According to the screening notes, the veteran gave 
a history of depression for five years and of marital 
difficulties for five years.  He also reported having a five 
year conflict involving interpersonal relationships.  He said 
that he had requested an evaluation at the mental health 
clinic because of continuously bothersome thoughts that he 
had had since he was a young man.  He said that he felt that 
somehow he had always believed in principles that "belonged 
to the other side".  He also said that he had been a German 
sympathizer before he joined the Army and had been inducted 
into service by the Justice Department as a result of this.

Additional VA treatment records are on file from the 
outpatient department showing monthly visits from April 1987 
to June 1989.  These records show that there had been no 
remarkable change in the veteran's mental status and that he 
was still indecisive regarding his interpersonal 
relationships.

In June 1989 the veteran attended screening at a VA mental 
health clinic for individual therapy and was accepted for 
treatment.

An August 1989 VA mental health clinic note shows that the 
veteran's focus was in two areas; his interpersonal 
relationships conflict, and his beliefs on the "...avoidance 
of facts of the war."  

A later August 1989 VA mental health clinic note shows that 
the veteran had expressed ambivalence about treatment and 
decided to terminate therapy.

December 1989 treatment record from the VA mental health 
clinic reflect a diagnosis of bipolar disorder and note that 
the veteran had manic depression.  They also reflect the 
veteran's thoughts of suicide and note that he was very 
dedicated politically trying to help the Germans reunite.  
They later note that the veteran had been involved in the 
unification of Germany and had no active suicidal ideas.  
They also make reference to the veteran's situation with his 
interpersonal relationships.

Monthly follow-up records from the VA mental health clinic 
are on file from December 1989 to May 1993.  These records 
reflect the veteran's preoccupation with Germany's 
reunification and his conflict over his interpersonal 
relationships.

At a hearing before a member of the Board in February 1994, 
the veteran testified that prior to being accepted for 
service, he had been rejected and given a "4F" 
classification after talking to a psychiatrist.  He said that 
he never had any psychiatric treatment prior to service, but 
looking back there had been a lot of incidents in his 
childhood that necessitated psychiatric treatment.  He said 
that such incidents included being by himself a lot and 
stowing away on a ship to Germany.  He said  that he had 
psychiatric problems prior to service and that these problems 
worsened in service.  He attributed the worsening, in part, 
to not actually having much to do in service.  He said that 
his whole time in service was more or less wasted until the 
last month when he was finally assigned to a job relative to 
his training.  He said that symptoms of his worsening 
psychiatric problems included making bad judgments in service 
such as going AWOL and making a rash decision to get married.  
He said that he ended up in the psychiatric ward of a 
hospital on two occasions after complaining of physical 
complaints.  He said that he was never told of a psychiatric 
diagnosis other than he was a restless, nomadic type.  He 
said that for the most part he had been in a "constant low" 
in service, but that he was on a "high curve" from October 
1945 to separation.  He said that after service he 
experienced high and lows, but never sought psychiatric 
treatment until 1982.  He said that prior to 1982 he was able 
to pull out of depressions on his own, but that he sought 
help in 1982 after being depressed for about one year.  He 
said that the fact that he was ordered into service 
regardless of his physical condition was relevant to his 
claim.

In February 1994 the veteran submitted to VA a list of his 
former employers from May 1942 until his retirement in May 
1984.  The list contained approximately 30 names.

Also in February 1994 the veteran submitted a classification 
history from the Selective Service System which showed that 
he had not been found to be qualified for military service in 
June 1943, but was later accepted into service in July 1943.

At a VA examination in November 1997, the examiner relayed 
the veteran's childhood history of being expelled from high 
school due to a lack of attendance and of sailing away to 
Germany at age 15 or 16.  He noted that during the interview 
the veteran was apparently preoccupied with German history.  
He also said that during service the veteran had gone AWOL 
and had been court marshaled.  He said further that "one 
gets the impression that [the veteran] may have had emotional 
and physical problems but also was a problem in terms of 
behavior and discipline in the Armed Services."  On 
examination the veteran was sad and his mood was one of mild 
depression and anxiety.  It was noted that from the veteran's 
history and chart he probably had pressured speech and manic 
or hypomanic behavior in the past.  He said that "the 
[veteran] ha[d] a history of mental disorder for many years.  
However, the [veteran] also appeared to have ha[d] problems 
with his behavior with behavior before going into the 
service."  The examiner said that the veteran "appear[ed] 
to have had discipline problems perhaps in association with 
or independent from his psychiatric disorder while in the 
service."  He said that "one gets the impression that the 
[veteran] had behavior problems before the service and that 
these continued into his service duty.  On the other hand, it 
is clear that he has had a history of depression with what 
appears to be bipolar affective disorder for many years."  
He diagnosed the veteran as having bipolar affective 
disorder.


II.  Legal Analysis

The veteran's claim of service connection for a psychiatric 
disability is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) in that it is not inherently implausible.  Relevant 
evidence has been properly developed to the extent possible, 
and no further assistance to the veteran is required to 
comply with VA's duty to assist.  Id.  In this regard, it is 
noted that the veteran's complete service medical records are 
not on file.  This is despite several attempts by the RO to 
obtain these records from the National Personnel Records 
Center.  Accordingly, alternate methods of supporting this 
claim have been applied and include obtaining information 
from the Office of the Army Surgeon General, requesting 
private medical records, and affording the veteran a VA 
psychiatric examination.  In view of these attempts, VA has 
fulfilled its heightened duty to assist the veteran in 
developing the facts pertinent to his claim.  38 U.S.C.A. 
§ 5107(a); Moore v. Derwinski, 1 Vet. App. 401, 406 (1991).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Service incurrence will be presumed for certain chronic 
diseases such as psychoses, if manifested to a degree of 10 
percent or more within one year from the date of separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113 1137 (West 
1991); §§ 3.307, 3.309 (1998).  

Under the provisions of 38 C.F.R. § 3.303(c) (1998), 
personality disorders and mental deficiency as such are not 
diseases or injuries within the meaning of applicable 
legislation.

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic".  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

A veteran is presumed to be in sound condition except for 
defects noted when examined and accepted for service.  Clear 
and unmistakable evidence that the disability existed prior 
to service will rebut the presumption.  38 U.S.C.A. § 1111 
(West 1991).  

The veteran testified in 1977 that he had psychiatric 
problems prior to service, but that he never sought medical 
help for these problems.  He described such problems as 
including behavior problems in school and stowing away on a 
boat to Germany when he was 15 or 16.  In this regard, the VA 
examiner in 1997 said that it appeared that the veteran had 
behavior problems before going into service.  

With respect to service medical records, the claims file is 
devoid of an entrance examination report or of any treatment 
records.  The claims file does contain information obtained 
by the Office of the Surgeon General, Department of the Army, 
which shows that the veteran had been hospitalized in 1944 
and 1945 for emotional instability (including inadequate 
personality, schizoid, cycloid, prepsychotic, etc.), and for 
asocial and amoral trends trends (including criminalism, 
pathologic liar, nomadism, antisocialism, etc.).  These 
diagnoses were noted to have been not in the line of duty and 
to have existed prior to service.

Also on file is the veteran's February 1946 separation 
examination report which shows that he had a normal 
psychiatric diagnosis.  

Postservice medical records show that the veteran first 
obtained outpatient medical treatment for depression in 1982 
and that the focus of such treatment pertained to his 
preoccupation with his interpersonal relationships conflict 
and with Germany.

Assuming arguendo that the veteran had a pre-existing 
psychiatric disability and was not sound when he entered 
service, such a disability, in turn, cannot be presumed to 
have been aggravated by service since there is no evidence to 
show that he sustained a worsening of a psychiatric 
disability in service.  See Jensen v. Brown, 19 F. 3d 1413 
(Fed. Cir. 1994).  Although evidence shows that the veteran 
was hospitalized in service and diagnosed as having emotional 
instability and asocial and amoral trends, these diagnoses, 
even if recognized as a preexisting psychiatric disability, 
have not been shown to have increased in severity beyond 
their natural progress.  As stated in Hunt v. Derwinski, 1 
Vet. App. 292 (1991), temporary or intermittent flare-ups 
during service of a preexisting injury or disease are not 
sufficient to be considered aggravation in service unless the 
underlying condition, as contrasted to symptoms, is worsened.  
A worsening has not been shown in light of the veteran's 
normal psychiatric diagnosis at his separation from service 
and the subsequent lack of medical treatment or diagnosis of 
a psychiatric disability for over 35 years.  Such evidence 
weighs against a finding that any such preexisting 
psychiatric disease worsened in service.  The VA examiner's 
opinion in 1997 to the effect that an impression had been 
given that the veteran had behavior problems before service 
and that these continued into service, does not establish 
that the veteran had a psychiatric disease prior to service 
or that such a disease underwent a worsening in service.  

On the other hand, even if it is assumed that the veteran was 
sound at entrance into service, the evidence does not 
establish a basis for the grant of service connection.  
Although the examiner in 1997 raises the possibility of an 
association between the veteran's discipline problems in 
service and a psychiatric disorder, the examiner's statement 
is tentative and does not unmabiguously state that there is a 
nexus between a current disability and a psychiatric disease 
in service.  In contrast, on the report of the examination 
for separation from service, there is a very clear, 
unqualified statement to the effect that the veteran was 
psychiatrically normal-a finding that is consistent with the 
fact that the record shows no treatment for a psychiatric 
disorder for approximately 35 years after service.  In fact, 
an April 1987 VA treatment record from the mental health 
clinic contains the veteran's report of a five year history 
of depression as well as a five year conflict in his 
interpersonal relationships.  This item of evidence, 
therefore, also reinforces the evidentiary picture that 
indicates the veteran left service in 1946 free of chronic 
psychiatric disorders.  Indeed, the focus of the veteran's 
monthly visits at the VA medical facility from 1982 to 1993 
is based on his interpersonal relationship conflict.  This 
evidence indicates that depression developed many years after 
service.  Although some of these records also note the 
veteran's preoccupation with Germany, including war related 
political issues, this preoccupation does not support a link 
between his service in the 1940s and the postservice 
diagnosis of depression.  The examiner's opinion in 1997 that 
the veteran "had a history of depression with what 
appear[ed] to be bipolar affective disorder for many years", 
does not relate the disability to service, since this 
statement was made more than 50 years after the veteran 
completed his active service.

Although the veteran testified in 1997 that he has been 
experiencing depressive symptomatology continuously since 
service, this statement is contradicted by his report in 1987 
of having a five year history of depression.  Incidentally, 
this five year time span coincides with the period in which 
the veteran initially sought medical treatment for 
depression, in 1982.  In viewing this contradictory lay 
evidence together with the lack of medical evidence showing 
depressive symptomatology for many years after service, the 
weight of the evidence in this matter is against continuity 
of symptomatology going back to service.  § 3.303(b).  Put 
another way, the weight of evidence establishes that a 
psychiatric disability was not incurred in or aggravated by 
service.  

The veteran's opinion that his psychiatric disability existed 
prior to service and underwent a worsening in service is not 
cognizable evidence since, as a layman, he is not competent 
to render an opinion on diagnosis or etiology of a condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

As the preponderance of the evidence is against the claim of 
service connection for a psychiatric disability, the benefit-
of-the-doubt doctrine does not apply, and service connection 
must be denied.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for a psychiatric disability is denied.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals



 
- 11 -


- 1 -


